Citation Nr: 1812548	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.  

2.  Entitlement to service connection erectile dysfunction (ED), to include as secondary to service-connected epilepsy.  

3.  Entitlement to service connection left orbit laceration residuals.  

4.  Entitlement to service connection for memory loss as secondary to service-connected epilepsy.  

5.  Entitlement to an initial rating in excess of 60 percent for epilepsy.  

6.  Entitlement to an initial rating in excess of 10 percent for right eyebrow scar.  

7.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1996 and April 2008 to January 2011.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which at that time handled paperless claims for the Western and Central areas of the Veterans Benefits Administration.  The Veteran resides in North Carolina and the RO in Winston-Salem currently has jurisdiction of the file.  

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, in dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  In any event, the claim for dental treatment has been raised and that aspect of the claim should be forwarded to the nearest VAMC for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for memory loss as secondary to epilepsy; entitlement to an initial rating in excess of 60 percent for epilepsy; and entitlement to an initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis, are addressed in the REMAND portion of this decision.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Inservice dental trauma resulted in repair to fractured teeth (#8 and #9) without subsequent evidence of bone loss of mandible, maxilla, or hard palate.  

2.  The Veteran's current ED is not the result of a disease or injury in active service, and is not proximately due to, or aggravated by, service-connected epilepsy or medications taken therefor.  

3.  The evidence of record fails to reveal that the Veteran has a left orbital scar.  

4.  The Veteran's scarring of the right eyebrow is manifested by reports of pain, but has not been associated with any characteristics of disfigurement, tissue loss, gross distortion or asymmetry of features, or any other disabling effects.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a dental disorder for compensation purposes are not met.  38 U.S.C. §§ 1110, 1712, 5107 (2012); 
38 C.F.R. §§ 3.306, 3.381, 4.150, 17.161 (2017).  

2.  The criteria for a grant of service connection for ED, including as secondary to epilepsy, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  

3.  The criteria for a grant of service connection for left orbital scar residuals have not been met.  U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  

4.  The criteria for an initial rating in excess of 10 percent for right eyebrow scar are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21 (2017), 4.118, Diagnostic Codes (DCs) 7800, 7804 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2017).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Dental Trauma

Here, service treatment records (STRs) reflect that the Veteran fractured two teeth (#8 and #9) during service.  These were repaired.  They also show that tooth #19 received a crown.  He has reported that he fractured his teeth when he fell from bed when having an epileptic seizure.  

Post service records include VA dental examination in March 2011.  The examiner noted the Veteran's inservice dental history as summarized above.  His examination, to include X-rays, showed that there was no bone loss of mandible, maxilla, or hard palate.  The X-rays were normal.  

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712 (2012); 38 C.F.R. § 3.381(b) (2017).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2017).  

In this case, the STRs reflect the fracture of two teeth due to trauma (although not specifically described).  The Veteran has reported on more than one occasion that he fractured his teeth during service when he fell from the bed during an epileptic seizure.  Further, VA examination in March 2011 noted such.  In other words, his inservice dental repair of those two teeth was due to in-service trauma.  However, service connection for compensation purposes is only warranted for certain dental conditions.  Specifically, dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2017).  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916 (2017).  

As already noted, a VA examiner noted upon dental examination in March 2011 that there was no loss of mandible, maxilla, or hard palate.  Moreover, X-rays were normal.  Thus, no anatomical loss or bony injury of the mandible, maxilla, or teeth, nor osteomyelitis/osteoradionecrosis, is shown.  Stated another way, the March 2011 VA examiner did not find the Veteran had any of the types of dental conditions for which compensation may be paid.  

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 Fed. Cir. 2001).  Therefore, the Veteran does not satisfy the requirements for the establishment of service connection for a dental disorder for compensation purposes, and the claim must be denied.  

The Board reiterates that, as discussed in the Introduction, the issues of entitlement to dental treatment is nor presently before it for adjudication.  Nevertheless, the Board wishes to emphasize that its determination service connection is not warranted for a dental disorder for compensation purposes does not preclude the Veteran's entitlement to dental treatment from VA.  For example, Class II(a) criteria provides that dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161 (2017); 38 U.S.C. § 1712(a)(1)(C) (2012).  

ED

It is the Veteran's primary contention that his ED is associated with the medications that he takes for his service-connected epilepsy.  Review of the STRs is negative for report of, treatment for, or diagnosis of ED.  The post service records, however, do reflect that ED has been diagnosed.  See, for example, VA general medical examination from January 2012.  It was noted at that time that while no medical workup had been completed, it was possible that his ED was related to his epilepsy medications.  In order to address this medical question, additional VA examination was conducted in April 2013.  An in-person examination was conducted, and the Veteran's claims file was reviewed.  The diagnosis of ED was confirmed.  The Veteran again claimed that this condition was due to his epilepsy medications (relevant drug names and dosages were listed).  The examiner opined, however, that it was less likely that his ED was incurred in or caused by military service, to include as secondary to epilepsy medications.  For rationale, the examiner noted that the STRs were negative for report of this condition during service.  Moreover, the examiner consulted medical literature and official Food and Drug Association (FDA) sites and found "nothing" with regard to the Veteran's epilepsy medications causing ED.  

Clearly, the most probative evidence is against service connection for ED on a direct or secondary basis.  The Veteran does not have the medical expertise to opine as to any side effects of medication taken.  The preponderance of the evidence is against the claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C. § 5107(b) (2012).  

Left Orbit Laceration Residuals

The Veteran also claims that he suffered a left orbit laceration during service.  Review of the STRS and all post service treatment records however are negative for any complaints or treatment pertaining to the left orbital area.  Moroever, VA examination in April 2012 included photos of the Veteran's face, but a left orbital scar is not demonstrated.  

The Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of a left orbit laceration.  As reflected above, VA photos in 2012 are negative for such.  

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current left orbital scar, the claim must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for left orbital scar.  See generally Gilbert and Ortiz, supra.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an initial disability rating in excess of 10 percent for his right eyebrow scar.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805 (2017).  

DC 7800 pertains to scars of the head, face, or neck.  Under DC 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  

Note (1) to DC 7800 provides the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 at Note (1).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 at Note (3) (2017).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800 at Note (4) (2017).  

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804 (2017).  

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

An Initial Rating in Excess of 10 Percent for Right Eyebrow Scar

In this case, the RO granted service connection for a right eyebrow scar shortly after service.  VA evaluation of the scar in October 2011 showed that it was 2.5 cm. in length and 0.25 cm. in width.  It was described as painful.  

As noted in a March 2012 rating decision, the 10 percent rating was assigned based on one painful scar.  

Upon VA scar examination in April 2012, there was evidence of a right eyebrow scar.  Residuals of the scar were not reported at that time or upon any subsequently dated medical records.  At the 2016 hearing, the Veteran reported that he still experienced some right eyebrow pain, but it was "not a big issue."  He said it was "pretty much healed."  (Tr. at pg. 40.)  

Based on these findings, the Board determines that a rating in excess of 10 percent for the right eyebrow scar is not warranted.  Examination of the area has not shown more than one characteristic of disfigurement.  The examiners have specifically noted the scar is not disfiguring; the maximum width is 0.25 cm. The evidence of record does not show that this scar was manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features under DC 7800.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a right eyebrow scar.  See Gilbert and Ortiz, supra.  


ORDER

Entitlement to service connection for dental trauma for compensation purposes is denied.  

Entitlement to service connection ED, to include as secondary to service-connected epilepsy, is denied.  

Entitlement to service connection left orbit laceration residuals is denied.  

Entitlement to an initial rating in excess of 10 percent for right eyebrow scar is denied.  


REMAND

It is the Board's conclusion that the claims for service connection for memory loss as secondary to service-connected epilepsy, an initial rating in excess of 60 percent for epilepsy, and an initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis, should be remanded for additional evidentiary development.  

At the recent hearing, the Veteran claimed increased symptomatology associated with his epilepsy and bilateral foot disorders, and he has claimed memory problems on numerous occasions, although no actual cognitive deficit has ever been demonstrated.  The Board notes that no examiner has specifically addressed this medical question, to include whether such might be due to his service-connected epilepsy (or part and parcel of service-connected major depressive disorder (MDD)).  The Board concludes that contemporaneous examinations addressing the current severity of epilepsy and bilateral pes planus and plantar fasciitis are necessary to address the current severity of those service-connected conditions.  Moreover, the examiner who conducts the epilepsy examination can address whether memory problems exist, and, if so, whether such is associated with service-connected epilepsy.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the claims file any further treatment records (private and/or VA) identified and authorized (if necessary) for release by the Veteran.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.  

2.  Then, schedule the Veteran for an appropriate examination to assess the severity and manifestations of the Veteran's epilepsy.  The claims folder must be made available to the examiner for review in connection with the examination and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is specifically asked to address the following: 

(a) Does the Veteran have a memory disorder, and if so, is it at least as likely as not that such is either (1) caused or (2) aggravated by his service-connected epilepsy?  Please fully explain why or why not.  

(b) If the examiner determines that additional studies or opinions are necessary, then appropriate action should be taken to accomplish the suggested development.  

The VA examiner is also requested to assess the severity of the Veteran's epilepsy.  He or she should indicate the frequency (yearly, monthly, and weekly) and severity (major or minor) of seizures in accordance with 38 C.F.R. § 4.124a (DCs 8910 through 8914) (2017).  

3.  The Veteran should also be scheduled for a VA examination to determine the current severity of his service-connected bilateral foot disabilities (pes planus and plantar fasciitis).  

4.  Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  Then, readjudicate the remaining issues.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


